Citation Nr: 0929447	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-34 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lymph node 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right orchiectomy, secondary to embryonal cell carcinoma of 
the testicle claimed as due to Agent Orange exposure. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for diverticulitis. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for cardiovascular 
disease.   


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 decision of the 
RO that, in pertinent part, declined to reopen claims of 
service connection for residuals of right orchiectomy, 
diverticulitis, and cardiovascular disease; and denied 
service connection for a lymph node disability.

In its statement of the case, the RO determined that the 
claim for service connection for residuals of right 
orchiectomy was reopened.  The Board is, nonetheless, 
required to make its own determination on this question.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2003, the Veteran testified during a hearing before RO 
personnel.  In January 2006, the Veteran testified during a 
hearing before the undersigned at the RO.

In a June 2006 decision, the Board denied each of the claims.  
The Veteran appealed the June 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Joint Motion for Partial Remand, the parties 
moved to vacate the Board decision as to each of the claims 
shown on the title page, and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

In December 2007, the Board remanded each of the matters, 
consistent with the Court's Order.


FINDINGS OF FACT

1.  Treatment for a lymph node disability during service is 
not demonstrated and there is no competent evidence linking a 
current lymph node disability to in-service symptomatology or 
pathology.  

2.  Service connection for testicular cancer claimed as the 
result of Agent Orange exposure and a cardiovascular 
disability was denied by a February 1985 rating decision to 
which the veteran was notified in March 1985; the veteran did 
not initiate an appeal with respect to this decision. 

3.  Service connection for a right orchiectomy secondary to 
embryonal cell carcinoma of the testicle claimed as the 
result of exposure to Agent Orange was denied by a June 1996 
rating decision to which the veteran was notified in that 
month; an appeal with respect to this issue was not 
perfected.  

4.  A September 1996 rating decision denied the veteran's 
claim for service connection for a cardiovascular disability 
as result of exposure to Agent Orange; the veteran did not 
appeal this decision.  

5.  Service connection for diverticulitis was denied by a May 
1997 Board decision. 

6.  The evidence received in an attempt to reopen the 
veteran's claims for service connection for residuals of 
testicular cancer, diverticulitis and a cardiovascular 
disorder is either cumulative of evidence previously 
considered or does not bear directly and substantially upon 
these issues, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of these 
issues. 




CONCLUSIONS OF LAW

1.  A lymph node disability was not incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 

2.  The RO's June 1996 decision, denying service connection 
for residuals of right orchiectomy is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

3.  The RO's September 1996 decision, denying service 
connection for a cardiovascular disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).

4.  The May 1997 Board decision, denying service connection 
for diverticulitis, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

5.  Evidence received in an attempt to reopen the claims for 
service connection for connection for residuals of testicular 
cancer, diverticulitis and a cardiovascular disease is not 
new and material; thus, these claims may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2001 and February 2008 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the February 2008 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The February 2008 letter notified the Veteran that his 
previous claims for service connection for residuals of right 
orchiectomy, diverticulitis, and for cardiovascular disease 
had been denied in June 1996, May 1997, and September 1996, 
respectively.  The RO advised the Veteran of the evidence 
needed to establish each element for service connection.  The 
RO advised the Veteran of the reason for the previous denials 
and that once a claim had been finally disallowed, new and 
material evidence was required for reopening, and also told 
him what constituted new evidence and what constituted 
material evidence.  This letter satisfied the notice 
requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran is not entitled to 
an examination prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for a Lymph node Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110: 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Review of the service medical records, to include the October 
1972 separation examination, does not reflect any evidence of 
lymph node disability or any evidence of treatment for such 
disability.  After service, private treatment records dated 
in April 1980 reflect hospitalization for mesenteric 
lymphadenitis.  These records do not relate the disability 
for which the veteran was treated at that time to service, 
nor does any other competent medical evidence link a 
disability of the lymph node to service. 
The Board has reviewed the contentions of the veteran and 
recognizes the veteran's sincere belief, and respects his 
right to offer his opinion in this regard, that he has 
incurred a lymph node disability as a result of service.  
However, this is a matter of competency and not credibility.  
He is not deemed competent to diagnose lymph node disability 
or present evidence as to medical etiology or causation.  See 
Routen, Espiritu, supra.  As such, the Board finds that the 
probative value of this positive evidence is outweighed by 
the negative evidence of record, principally the silent 
service medical records and the lack of any medical evidence 
linking a current lymph node disability to service.  
Therefore, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.  To the extent the veteran has related a lymph node 
disability to his testicular cancer, and its asserted link to 
exposure to Agent Orange during service, these assertions 
will be addressed in the adjudication below. 



B.  New and Material Evidence Claims

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2008)).  As the veteran's application to reopen was 
received prior to this date in May 2001, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.  

With the above in mind, the relevant facts will be 
summarized.  Service connection for testicular cancer claimed 
as the result of Agent Orange exposure and a cardiovascular 
disability was denied by a February 1985 rating decision to 
which the veteran was notified in March 1985.  The veteran 
did not initiate an appeal with respect to this decision and 
it is thus final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.193 (1984).  Evidence of 
record at the time of this decision included the veteran's DD 
Form 214, which documents service in Vietnam.  As such, 
exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(f).  
The record also includes the service medical records which 
reflected a cardiac workup in December 1968 after the veteran 
complained about shortness of breath.  Initial testing 
revealed a cardiac arrhythmia, but the cardiac work up, not 
completed until January 1969, resulted in normal 
electrocardiogram results and all other cardiac testing.  The 
medical conclusion was that there was no evidence of any 
cardiac disability, and the veteran was returned to full 
duty.  No further relevant treatment during service is 
demonstrated, and the October 1972 separation examination 
revealed no cardiac or other disabilities.  

Also of record at the time of the February 1985 decision were 
reports from private hospitalization from December 1976 to 
January 1977 for treatment, to include a right orchiectomy, 
for embryonal cell carcinoma of the right testis.  The record 
before the adjudicators in February 1985 also included the 
aforementioned April 1980 reports from private treatment for 
mesenteric lymphadenitis.  Reports from VA inpatient 
treatment in October 1977 following chemotherapy for 
testicular cancer are of record, as are reports from VA 
examinations initiated in November 1984.  In pertinent part, 
none of this evidence linked any disability to service, to 
include Agent Orange Exposure.  

Thereafter, service connection for a disability as "right 
orchiectomy, secondary to embryonal cell carcinoma of the 
testicle, claimed as the result of exposure to herbicides," 
was denied by a June 1996 rating decision to which the 
veteran was notified in that month.  An appeal with respect 
to this issue was not perfected to the Board, and this is the 
most recent final rating decision addressing the issue of 
entitlement to service connection for testicular cancer on 
any basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1995).  The June 1996 rating decision was 
promulgated under the Agent Orange Act, with the adjudicators 
noting that testicular cancer was not one of the diseases 
presumed to be related to exposure to Agent Orange under this 
Act.  Review of the other evidence of record at the time of 
this decision does not reveal any competent evidence linking 
the veteran's testicular cancer to service.  

A September 1996 rating decision also denied the veteran 
claim for service connection for a cardiovascular disability 
as result of exposure to Agent Orange.  The veteran did not 
appeal this decision, and this is the last rating decision 
addressing this issue on any basis.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  
This decision again noted that the claimed cardiovascular 
disorder was not one of the conditions presumed to be related 
to exposure to Agent Orange under the Agent Orange Act.  
Again, the evidence of record at the time of this decision 
does not include any competent evidence linking a 
cardiovascular disorder to service.  

Reviewing the evidence submitted by the veteran subsequent to 
the final adjudications set forth above in an attempt to 
reopen the claims for service connection for connection for 
residuals of testicular cancer, diverticulitis and a 
cardiovascular disorder, while this evidence includes 
clinical records not previously reviewed by adjudicators, 
none of this evidence includes any competent medical findings 
or opinions linking the claimed conditions to service, to 
include exposure to Agent Orange.  In addition, none of these 
disabilities for which service connection are claimed have 
been added since these final adjudications by regulation to 
the list of conditions linked to exposure to Agent Orange 
codified at 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
In voluminous written statements, with documents attached, 
and at a hearing before the undersigned, the veteran has 
argued that there is an etiologic link between the 
disabilities at issue and exposure to Agent Orange during 
service.  However, some of these assertions are essentially 
cumulative of assertions previously presented to the 
adjudicators and are thus not "new."  To the extent that 
they represent new assertions, the veteran is not deemed 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, such statements are not material.  While the Board has 
considered the legal authority supplied by the veteran for 
the proposition that testicular cancer, diverticulitis and 
the claimed cardiovascular disorder should be recognized as 
being related to exposure to Agent Orange, the criteria 
codified at 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) simply 
do not recognize such a link.  The Board is bound in its 
decision by these criteria.  38 C.F.R. § 7104(c). 

In short, having reviewed the complete record, the Board 
finds that new and material evidence has not been received to 
reopen the claims for service connection for residuals of 
testicular cancer, diverticulitis and a cardiovascular 
disorder.  While some of the additional evidence is conceded 
to be new, it is not material because it does not bear 
directly and substantially on the issues at hand.  In this 
regard, this evidence does not show that the veteran has a 
current disability associated with residuals of testicular 
cancer, diverticulitis or a cardiovascular disorder that is 
related to service, to include exposure therein to Agent 
Orange.  Having found that the evidence is not new and 
material, no further adjudication of these claims is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 

Review of the veteran's assertions also does not compel the 
Board to conclude that an Independent Medical Expert Opinion 
pursuant to 38 U.S.C.A. § 7109 is necessary because there is 
no evidence of to suggest that the veteran developed 
testicular cancer, diverticulosis or a cardiovascular 
disorder due to service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Service connection may not be based on a 
resort to pure speculation or even remote possibility and the 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A.

Finally, the Board has considered the argument by the veteran 
that previous Board decisions granted service connection for 
Agent Orange residuals in situations similar to his and that 
the Board is bound by the holding in Tozzi v. U.S. Dept. of 
Health and Human Services, 271 F.3d 301 (2001).  Rather than 
outlining each distinction between the veteran's case and 
those cited in previous Board decisions (and these are 
myriad), suffice it to say that the Board is bound by law, 
regulations, and precedent opinions by VA's General Counsel, 
but its own decisions are not precedential.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Tozzi case affirmed a lower court 
holding that: (1) manufacturer had Article III standing; (2) 
challenged upgrading dioxin from a substance "reasonably 
anticipated" to be a human carcinogen to the category of 
"known" carcinogens in the HHS Report on Carcinogens was 
reviewable under the Administrative Procedure Act (APA); and 
(3) the Secretary of HHS did not act arbitrarily or 
capriciously in basing upgrade in large part on mechanistic 
evidence, and not merely on evidence from epidemiological 
studies.  See Tozzi, 271 F.3d at 301 (2001).  That holding 
does not bear on the case before the Board and is not new and 
material evidence applying to any of the issues on appeal.  





ORDER

Entitlement to service connection for a lymph node disability 
is denied. 

New and material evidence having not been received, the claim 
for entitlement to service connection for a right 
orchiectomy, secondary to embryonal cell carcinoma of the 
testicle claimed as due to Agent Orange exposure, is denied. 

New and material evidence having not been received, the claim 
for service connection for diverticulitis is denied.  

New and material evidence having not been received, the claim 
for service connection for cardiovascular disease is denied. 




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


